McG-ehee, O. J.
In this case the appellant was convicted of the crime with which he was charged and sentenced to life imprisonment in the state penitentiary.
The chief prosecuting witness was corroborated in her testimony by her mother and by one other witness, an officer of the law. The record of the testimony is short but the facts are so sordid that no purpose would be served in setting forth in this opinion the facts as testified to by the witnesses.  Ye have carefully studied the record and the briefs on behalf of both the appellant and the State and we are of the opinion that the judgment appealed from should be and the same is hereby affirmed.
Affirmed.
Kyle, Ethridge, Gillespie, and McElroy, JJ., concur.